Case 4:19-cv-00180-ALM-KPJ Document 159 Filed 10/09/19 Page 1 of 3 PageID #: 3666


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   EDWARD BUTOWSKY,                                 §
                                                    §
                 Plaintiff,                         §
                                                    §
   v.                                               §   CASE NO. 4:19-CV-00180-ALM-KPJ
                                                    §
   MICHAEL GOTTLIEB, et al.,                        §
                                                    §
                 Defendants.
                                              ORDER

         Pending before the Court is Plaintiff Edward Butowsky’s (“Plaintiff”) Motion to Strike

  (the “Motion”) (Dkt. 154). In the Motion, Plaintiff requests to strike certain portions of his

  Second Amended Complaint (Dkt. 101). See Dkt. 154. Plaintiff asserted in the Motion’s

  certificate of conference that the Motion was unopposed. Id. Defendants Michael Gottlieb,

  Meryl Governski, and Boies Schiller Flexner LLP (collectively, the “BSF Defendants”) filed a

  response, indicating Plaintiff did not discuss one of the requests in the Motion during the meet

  and confer process. See Dkt. 155 at 2.

         A motion cannot truthfully be described as "unopposed" simply because Plaintiff failed to

  communicate all details with opposing counsel. A representation that a motion is unopposed would

  necessarily require a meaningful conference to have occurred. The Court refers counsel to Eastern

  District of Texas Local Rule CV-7, which states in relevant part:

         (h) “Meet and Confer” Requirement. The “meet and confer” motions practice
         requirement imposed by this rule has two components, a substantive and a
         procedural component.
                 For opposed motions, the substantive component requires, at a minimum, a
         personal conference, by telephone or in person, between an attorney for the movant
         and an attorney for the non-movant. In any discovery-related motion, the
         substantive component requires, at a minimum, a personal conference, by telephone
         or in person, between the lead attorney and any local counsel for the movant and
         the lead attorney and any local counsel for the non-movant.
                 In the personal conference, the participants must give each other the
         opportunity to express his or her views concerning the disputes. The participants
Case 4:19-cv-00180-ALM-KPJ Document 159 Filed 10/09/19 Page 2 of 3 PageID #: 3667


         must also compare views and have a discussion in an attempt to resolve their
         differing views before coming to court. Such discussion requires a sincere effort in
         which the participants present the merits of their respective positions and
         meaningfully assess the relative strengths of each position.
                  In discovery-related matters, the discussion shall consider, among other
         things: (1) whether and to what extent the requested material would be admissible
         in a trial or is reasonably calculated to lead to the discovery of admissible evidence;
         (2) the burden and costs imposed on the responding party; (3) the possibility of
         cost-shifting or sharing; and (4) the expectations of the court in ensuring that parties
         fully cooperate in discovery of relevant information.
                  Except as otherwise provided by this rule, a request for court intervention
         is not appropriate until the participants have met and conferred, in good faith, and
         concluded, in good faith, that the discussions have conclusively ended in an
         impasse, leaving an open issue for the court to resolve. Good faith requires honesty
         in one’s purpose to discuss meaningfully the dispute, freedom from intention to
         defraud or abuse the discovery process and faithfulness to one’s obligation to secure
         information without court intervention. For opposed motions, correspondence, e-
         mails, and facsimile transmissions do not constitute compliance with the
         substantive component and are not evidence of good faith. Such materials,
         however, may be used to show bad faith of the author.
                  An unreasonable failure to meet and confer violates Local Rule AT-3 and
         is grounds for disciplinary action. A party may file an opposed motion without the
         required conference only when the non-movant has acted in bad faith by failing to
         meet and confer. The procedural requirement of the “meet and confer” rule is one
         of certification. It appears in Section (i) of this rule, entitled “Certificates of
         Conference.”
         (i) Certificates of Conference. Except as specified below, all motions must be
         accompanied by a “certificate of conference” at the end of the motion following the
         certificate of service. The certificate must state: (1) that counsel has complied with
         the meet and confer requirement in Local Rule CV-7(h); and (2) whether the motion
         is opposed or unopposed. Opposed motions shall include a statement in the
         certificate of conference, signed by the movant’s attorney, that the personal
         conference or conferences required by this rule have been conducted or were
         attempted, the date and manner of such conference(s) or attempts, the names of the
         participants in the conference(s), an explanation of why no agreement could be
         reached, and a statement that discussions have conclusively ended in an impasse,
         leaving an open issue for the court to resolve. In discovery-related motions, the
         certificate of conference shall be signed by the lead attorney and any local counsel.
         In situations involving an unreasonable failure to meet and confer, the movant shall
         set forth in the certificate of conference the facts believed to constitute bad faith.

  Local Rule CV-7(h–i). In this matter, it is clear that no such communication took place, and

  Plaintiff's counsel is warned that a lack of respect for the duty of candor may result in sanctions.




                                                    2
    Case 4:19-cv-00180-ALM-KPJ Document 159 Filed 10/09/19 Page 3 of 3 PageID #: 3668
.

             IT IS THEREFORE ORDERED that Plaintiff shall refile its Motion (Dkt. 154), with a

      proper certificate of conference. Defendants may then file a response, if any, within fourteen (14)

      days, as allowed under the Local Rules.

             So ORDERED and SIGNED this 9th day of October, 2019.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                                      3
